This is the second appeal in this case (see 101 S.W. 1068
and 100 Tex. 546), and the third growing out of the same regrettable occurrence. In the companion case of King v. Brown (41 Texas Civ. App. 588[41 Tex. Civ. App. 588]) the facts are fully stated, and in that opinion this court indicated its views of the law governing. Later, in a certified question in this case on the former appeal (101 S.W. 1068), these views were somewhat amplified, but the Supreme Court has differed from us on the law points involved (100 Tex. 109), and it is in accordance with the views of that court, rather than our own, that the present appeal must be decided.
The facts developed on the last trial of this case are substantially the same as in the King-Brown case, and the questions of law raised are for the most part disposed of in that opinion. No useful purpose would be served in discussing them in detail.
We believe the last trial was had in accordance with the opinion of the Supreme Court, and the judgment is therefore affirmed.
Affirmed.